FILED
                           NOT FOR PUBLICATION
                                                                           APR 21 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


OUR MONEY OUR TRANSIT and                        No. 14-35766
ROBERT MACHERIONE,
                                                 D.C. No. 2:13-cv-01004-TSZ
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

FEDERAL TRANSIT
ADMINISTRATION; et al.,

              Defendants-Appellees,

LANE TRANSIT DISTRICT,

              Intervenor-Defendant-
              Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Thomas S. Zilly, District Judge, Presiding

                        Argued and Submitted April 5, 2017
                               Seattle, Washington




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       Before: KOZINSKI and W. FLETCHER, Circuit Judges, and TUNHEIM,**

Chief District Judge.

       Plaintiffs-Appellants Our Money Our Transit and Robert Macherione appeal

the district court’s summary judgment order in favor of Defendants-Appellees the

Federal Transit Administration (FTA) and Lane Transit District (LTD). Appellants

allege that the West Eugene EmX Extension (WEEE) approval failed to comply

with the requirements of the National Environmental Policy Act (NEPA). In

particular, they argue that the Environmental Assessment (EA) failed to consider a

reasonable alternative and ignored the WEEE’s environmental impacts on traffic,

local trees, utilities, and Charnelton Street.

       We affirm the district court’s summary judgment in favor of Defendants-

Appellees. “[A]n agency does not violate NEPA by refusing to discuss alternatives

already rejected in prior state studies.” Honolulutraffic.com v. Fed. Transit Admin.,

742 F.3d 1222, 1231 (9th Cir. 2014) (citing Laguna Greenbelt, Inc. v. Dep’t of

Transp., 42 F.3d 517, 524 n.6 (9th Cir. 1994)). The FTA and LTD engaged in an

Alternative Analysis (AA) that assessed over fifty alternatives prior to the EA.

“[A] state-prepared [AA] may be used as part of the NEPA process as long as it



       **
              The Honorable John R. Tunheim, Chief United States District Judge
for the District of Minnesota, sitting by designation.
                                            2
meets certain requirements . . . .” Id. This AA met those requirements and resulted

in several proposals being advanced to local stakeholders. As a result of

consultation with those local stakeholders, the EA examined only the West 6th

route as the Locally Preferred Alternative, as well as a No-Build alternative. We

hold that it was not unreasonable to exclude the West 13th route from the EA.

      We also affirm the district court’s rejection of Plaintiffs-Appellants’

argument that the EA and Finding of No Significant Impact (FONSI) did not fulfill

the “hard look” requirement. Ctr. for Biological Diversity v. Nat’l Highway Traffic

Safety Admin., 538 F.3d 1172, 1194 (9th Cir. 2008). According to Appellants, both

the EA and FONSI violate NEPA by failing to explain why traffic congestion,

cutting down 200 mature trees, relocating utilities, and converting Charnelton

Street from a local street will not so significantly affect the environment as to

warrant a full Environmental Impact Statement. The argument concerning the

relocation of utilities is raised for the first time on appeal and so is waived. See

Conn. Gen. Life Ins. Co. v. New Images of Beverly Hills, 321 F.3d 878, 882 (9th

Cir. 2003) (“This issue is raised for the first time on appeal, and we therefore treat

the issue as waived.”). Even if this objection were not waived, however, we would

hold that both the EA and FONSI meet the standard of providing a convincing

statement of reasons why the actions will not have a significant impact on the


                                            3
environment. Ctr. for Biological Diversity, 538 F.3d at 1219-20. This is especially

true when these documents are combined with the AA, as allowed by our

precedent. Honolulutraffic.com, 742 F.3d at 1231.

      For the foregoing reasons, the order of the district court is

AFFIRMED.




                                          4